Citation Nr: 1018344	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left elbow fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a puncture wound to the right leg.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a puncture wound to the right leg.  

4.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a puncture wound to the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to February 
1961. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of a left elbow fracture, assigning 
a 10 percent disability evaluation effective February 14, 
2005, and service connection for residuals of a puncture 
wound to the right leg, assigning a noncompensable disability 
evaluation effective February 14, 2005.  Timely appeals were 
noted with respect to the assigned disability evaluations.  

A February 2009 RO decision denied entitlement to service 
connection for low back and left knee disabilities, and 
timely appeals were also noted from that decision.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected residuals 
of a puncture wound to the right leg from 0 percent to 10 
percent, effective February 14, 2005, the date of the 
Veteran's claim for service connection.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

Hearings on these matters were held before a Decision Review 
Officer in September 2006, and before the undersigned 
Veterans Law Judge sitting at the RO on February 25, 2010.  
Copies of the hearing transcripts have been associated with 
the file.

In correspondence received in February 2009, the Veteran 
filed an application to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to service connected residuals of a 
puncture wound to the right leg.  As no action has yet been 
taken on this claim, it is referred back to the RO for 
appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Correspondence has been received from five private 
physicians, Dr. C.T., Dr. D.W., Dr. R.B., Dr. J.M., and Dr. 
M.B., who have all treated the Veteran for one or more of the 
disorders at issue here.  Each physician has stated a belief 
that one or more of the Veteran's orthopedic disabilities is 
either directly related to his military service or is the 
result of his service-connected residuals of a puncture wound 
to the right leg; however, the clinical notes upon which the 
physicians based their opinions have not been made part of 
the record.  Because VA is on notice that there are 
additional records that may be applicable to the appellant's 
claim and because these records may be useful in deciding the 
claim, these records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).   New VA examinations of the Veteran's right leg, 
lumbar spine, and left knee should be accomplished upon 
remand.  

In a letter dated February 2005, Dr. C.T. stated that the 
Veteran had neurological symptoms as a result of his service-
connected left elbow disability.  Specifically, the physician 
noted that the Veteran had weakness in the left forearm and 
hand, with a "notably decreased" grip.  The Veteran 
received VA examinations of his service-connected left elbow 
disability in September 2005 and November 2007; however, 
neither examiner conducted a neurological examination or 
commented on any neurological symptoms in the left upper 
extremity.  Under the circumstances, the Board finds that the 
Veteran should be afforded a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
service-connected residuals of a left elbow fracture.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary releases, 
contact Drs. C.T., D.W., R.B., J.M., and 
M.B., and request that all records of the 
Veteran's treatment for a left elbow 
disability, residuals of a puncture wound 
to the right leg, left knee disability, 
and lumbar spine disability be provided 
for inclusion with the claims folder.  If 
such records are unavailable, a negative 
response should be obtained.

2.  After the aforementioned development 
has been completed, schedule the Veteran 
for VA orthopedic and neurological 
examinations (preferably by an physician 
who has not previously examined him) to 
determine the current severity of his 
service-connected residuals of a left 
elbow fracture and a right leg disorder, 
as well as the nature and etiology of his 
left knee disorder and lumbar spine 
disorder.  The claims folder should be 
made available to the examiner(s) for 
review and all necessary testing should be 
conducted.  All indicated studies and 
diagnostic testing, including range of 
motion testing, should be performed.  For 
any neurological manifestations found, the 
neurologist should note the nerves 
involved and whether the resulting 
disability can be termed "mild," 
"moderate," or "severe."

The orthopedic examination should comment 
on the level of severity of the Veteran's 
service connected residuals of a left 
elbow fracture and puncture wound to the 
right leg.  For any low back and/or left 
knee disability found, the examiner should 
indicate whether there is a 50 percent 
probability or greater that it was caused 
or aggravated by the residuals of a 
puncture wound to the right leg.  The 
examiner is asked to limit his or her 
opinion to the effects of the puncture 
wound to the right leg and exclude any 
effects that may be caused by the non-
service-connected degenerative joint 
disease of the right knee.  The examiner 
should provide a detailed rationale for 
any opinion offered, and reconcile his or 
her opinion with the clinical notes of 
record and the opinions submitted by Drs. 
C.T., D.W., R.B., J.M., and M.B. 

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
